Exhibit 10.4

MedEquities Realty Trust, Inc.

3100 West End Avenue, Suite 1000

Nashville, TN 37203

 

 

March 28, 2017

 

 

Blue Mountain Credit Alternatives Master Fund L.P.

BlueMountain Credit Opportunities Master Fund I L.P.

BlueMountain Montenvers Master Fund SCA SICAV-SIF

BlueMountain Strategic Credit Master Fund L.P.

BlueMountain Guadalupe Peak Fund L.P.

c/o BlueMountain Capital Management, LLC

280 Park Avenue, 12th Floor

New York, NY 10017

 

RE: Compensation for BlueMountain Director Designees

 

Ladies and Gentlemen:

Pursuant to the BlueMountain Rights Agreement, dated July 25, 2014 (the “Rights
Agreement”), by and between MedEquities Realty Trust, Inc. (the “Company”) and
BlueMountain Capital Management, LLC (“BlueMountain”), BlueMountain has
designated two persons (each, a “BlueMountain Designee” and, together, the
“BlueMountain Designees”) to the Company’s board of directors (the “Board”)
since July 31, 2014.  The BlueMountain Designees have been employees of
BlueMountain since July 31, 2014 and, in accordance with BlueMountain’s
policies, any compensation payable to the BlueMountain Designees as directors of
the Company has been paid or transferred to BlueMountain or the BlueMountain
Funds (as defined below), including an aggregate of 16,108 restricted shares of
the Company’s common stock, $0.01 par value per share (“Common Stock”), granted
to the BlueMountain Designees in 2014 and 2015.  BlueMountain has advised the
Company that there are potential adverse tax implications to BlueMountain and
BlueMountain Funds related to their receipt of restricted shares of Common
Stock, and has requested that the Company modify the director compensation
structure for the BlueMountain Designees to address such potential adverse tax
implications.  As a result, each of the BlueMountain Designees waived receipt of
the $50,000 grant of restricted shares of Common Stock that was made to the
other non-employee directors of the Company on January 1, 2016.

In light of the foregoing, the Company, BlueMountain and Blue Mountain Credit
Alternatives Master Fund L.P., BlueMountain Credit Opportunities Master Fund I
L.P., BlueMountain Montenvers Master Fund SCA SICAV-SIF, BlueMountain Strategic
Credit Master Fund L.P. and BlueMountain Guadalupe Peak Fund L.P. (each a
“BlueMountain Fund” and, collectively, the “BlueMountain Funds”) hereby agree as
follows:

1.The BlueMountain Funds shall, effective as of the date first set forth above
(the “Effective Date”), forfeit and return to the Company an aggregate of 10,740
vested shares of

 

--------------------------------------------------------------------------------

 

Common Stock that were previously granted to the BlueMountain Designees and
transferred to the BlueMountain Funds.

2.On the effective date, the Company shall repurchase from the BlueMountain
Funds an aggregate of 5,368 restricted shares of Common Stock at a price per
share equal to $9.23 (which represents 85% of the average closing prices of the
Common Stock on the New York Stock Exchange for the five consecutive trading
days immediately prior to the Effective Date), for an aggregate purchase price
of $49,546.64, with payment to be made to BlueMountain.

3.The BlueMountain Funds shall pay to the Company $ 28,977.64, which represents
all dividends paid to date on the 16,108 shares of Common Stock previously
granted to the BlueMountain Designees and transferred to the BlueMountain Funds.

4.Each BlueMountain Designee who is an employee of BlueMountain will receive, in
lieu of any award of restricted shares of Common Stock granted to the other
non-employee directors of the Company, a cash award equal to (a) 100% of the
value of the restricted shares of Common Stock that each other non-employee
director of the Company may receive for 2017 and 2018 and (b) 75% of the value
of the restricted shares of Common Stock that each other non-employee director
of the Company may receive for each year thereafter.  Any such cash award shall
vest pursuant to the same schedule and subject to the same conditions as the
awards of restricted shares of Common Stock granted to the other non-employee
directors of the Company. For example, for the 2017 cash award, $25,000 will be
paid to each BlueMountain Designee on January 1 of each of 2018, 2019 and 2020,
subject to the BlueMountain Designee’s continued service as a director of the
Company on such dates. Notwithstanding the foregoing, nothing contained herein
shall limit discretion of the Board or the Compensation Committee of Board in
granting equity awards to non-employee directors of the Company.

Nothing contained herein shall be construed to expand or otherwise modify the
rights and obligations of the Company and BlueMountain under the BlueMountain
Rights Agreement.

Each of the Company, BlueMountain and the BlueMountain Funds hereby agrees to
execute and deliver all such further instruments and documents (including, but
not limited to, instruction letters to the transfer agent for the Common Stock)
and take all such other actions as may reasonably be required to carry out the
transactions contemplated hereby.

This agreement may be executed in any number of counterparts (including by
facsimile transmission or electronic mail in portable document format), each of
which shall be deemed to be an original copy and all of which, when taken
together, shall constitute one agreement.

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF MARYLAND.

[Signature Page Follows]

2

--------------------------------------------------------------------------------

 

Very truly yours,

MEDEQUITIES REALTY TRUST, INC.

 

 

By: _/s/ Jeffery C. Walraven________________

Name: Jeffery C. Walraven

Title: Executive Vice President & Chief Financial Officer

 

 

ACCEPTED AND AGREED TO AS

OF THE DATE FIRST WRITTEN ABOVE:

BLUEMOUNTAIN CAPITAL MANAGEMENT, LLC

 

By: _/s/ Richard Horne_________

Name: Richard Horne

Title: Deputy General Counsel, Tax

 

Blue Mountain Credit Alternatives Master Fund L.P.

By: BlueMountain Capital Management, LLC, its manager

 

 

By: _/s/ Richard Horne_________

Name: Richard Horne

Title: Deputy General Counsel, Tax

 

 

BlueMountain Credit Opportunities Master Fund I L.P.

By: BlueMountain Capital Management, LLC, its manager

 

 

By: _/s/ Richard Horne_________

Name: Richard Horne

Title: Deputy General Counsel, Tax

 

Signature Page to MedEquities/BlueMountain Letter Agreement

--------------------------------------------------------------------------------

 

BlueMountain Montenvers Master Fund SCA SICAV-SIF

By: BlueMountain Capital Management, LLC, its manager

 

 

By: _/s/ Richard Horne_________

Name: Richard Horne

Title: Deputy General Counsel, Tax

 

 

BlueMountain Strategic Credit Master Fund L.P.

By: BlueMountain Capital Management, LLC, its manager

 

 

By: _/s/ Richard Horne_________

Name: Richard Horne

Title: Deputy General Counsel, Tax

 

 

BlueMountain Guadalupe Peak Fund L.P.

By: BlueMountain Capital Management, LLC, its manager

 

 

By: _/s/ Richard Horne_________

Name: Richard Horne

Title: Deputy General Counsel, Tax

 

Signature Page to MedEquities/BlueMountain Letter Agreement